Citation Nr: 1209837	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  00-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar spine degenerative changes.  

2.  Entitlement to an evaluation in excess of 50 percent for service-connected bilateral pes cavus.  

3.  Entitlement to a higher disability rating for peripheral neuropathy of the left and right extremities, each extremity rated as 10 percent disabling prior to April 14, 2010 and as 20 percent disabling effective on April 14, 2010.  

4.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability.    





REPRESENTATION

Appellant represented by:	Douglas Rosinski, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1967.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.  

A January 2004 decision, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for the service-connected bilateral pes cavus and remanded the issues of service connection for peripheral neuropathy of the lower extremities as secondary to service-connected bilateral pes cavus and an initial evaluation in excess of 20 percent for the service-connected lumbar spine degenerative changes and radiculopathy to the RO for additional development.  

The Veteran appealed the denial of an evaluation in excess of 50 percent for service-connected bilateral pes cavus to the United States Court of Appeals for Veterans Claims (Court).  

The January 2004 decision denying an evaluation in excess of 50 percent for service-connected bilateral pes cavus was vacated and remanded by a Court Order in August 2006, because VA had not adequately addressed the provisions of 38 C.F.R. § 3.321(b)(1).  

In an August 2005 decision, the Board denied the claim of service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected bilateral pes cavus and the claim for an initial evaluation in excess of 20 percent for the service-connected lumbar spine degenerative changes and radiculopathy.  The Veteran also appealed these issues to the Court.   

The August 2005 decision denying service connection for peripheral neuropathy of the lower extremities as secondary to service-connected bilateral pes cavus and an initial evaluation in excess of 20 percent for service-connected lumbar spine degenerative changes and radiculopathy was vacated and remanded by a Court Order in March 2007.  

The Court determined that the Board had not provided adequate reasons and bases for its decisions on the bases that the VA examiner in August 2004 had not reviewed the claims files and the evidence in favor of the claims had not been addressed.  

In July 2007 and April 2010, the Board remanded the case to the RO for additional development of the record.  

In a December 2011 rating decision, the RO assigned a separate 20 percent rating for peripheral neuropathy for each lower extremity effective on April 14, 2010 and denied the claim for a total rating based upon individual unemployability by reason of service-connected disability.  

In a February 2012 statement, the Veteran's representative expressed disagreement with this decision, but the requisite Statement of the Case is not found to have been issued.
 
Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999). The Board is required to remand, rather than refer, this issue to the RO.  Id.

The issues of a higher disability rating for the service-connected peripheral neuropathy of  each lower extremity, rated as 10 percent disabling prior to April 14, 2010 and as 20 percent disabling effective on April 14, 2010 and entitlement to a total rating based upon individual unemployability by reason of service-connected disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected lumbar spine disability is shown to be productive of moderate intervertebral disc syndrome and moderate limitation of motion and functional loss and there is no objective evidence of severe or pronounced intervertebral disc syndrome disease with persistent symptoms compatible with sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc; severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending, or loss of lateral motion with abnormal mobility on forced motion; incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during a 12 month period; a limitation of forward flexion of the lumbar spine to 30 degrees or less; or unfavorable ankylosis of the entire thoracolumbar spine.  

2.  For the entire period of the appeal, the service-connected bilateral pes cavus is shown to be productive of severe disability with pain, tenderness to palpation of the midfoot area, and slight abnormal weight bearing without evidence of loss of use of either foot.   



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability rating n excess of 20 percent disability evaluation for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 5235-5243 (2011).  

2.  For the entire appeal period, the criteria for the assignment of a rating in excess of 50 percent for the service-connected bilateral pes cavus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5278, 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in February 2004, March 2004, August 2007, October 2008, February 2011, and May 2011.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran also was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2007, October 2008, and February 2011 letters provided this notice.  

The claims were readjudicated in November 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records dated from March 1991 to April 2011 are associated with the claims folder.  

The private medical records from P. Foot Care, A. Health Family Medical Center, P.C. Pain Management, L.R. Neurological, P.C. Associates, and B.R. Orthopedics have been associated with the claims folder.  The Veteran's Social Security Administration Records are associated with the claims folder.   

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in 2002, 2004, 2007, and 2010 to determine the severity of the service-connected disabilities during course of the appeal.     

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  


Rating Criteria for Spine Disabilities

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  


Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, and a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief.  

A 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003).  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  


Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 2003, lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under Diagnostic Code 5289, a 40 percent rating was assignable for favorable ankylosis of the lumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine.  


Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  


Rating Criteria for Pes Cavus

Bilateral pes cavus is rated under Diagnostic Code 5278 which provides a maximum 50 percent rating when there is bilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2011).

Disabilities from other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2011).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2011).  The use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  


Standard of Review

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis: Entitlement to a higher disability evaluation for lumbar spine degenerative changes 

Factual Background

In August 1994, the Veteran reported having a 20 year history of pain radiating down both lower extremities.  

The Veteran was provided a provisional diagnosis in September 1994 of low back and bilateral lower extremity pain, L5/S1 narrowing.  

VA outpatient treatment records dated in August 1999 show a diagnosis of degenerative joint disease of the lumbosacral spine, chronic pain syndrome and diabetic peripheral neuropathy.  Neurological examination in August 1999 showed a pattern of sensory loss extending below the knee as well as a pattern of sensory loss suggestive of L5/S1 radiculopathy.  

An August 1999 X-ray study of the lumbar spine revealed narrowing at L5-S1 and at L4-5.  

In September 1999, the Veteran filed a claim of service connection for a low back disability.  

An August 2000 VA progress note indicated complaints of chronic pain syndrome involving both legs and the low back.  The Veteran's gait was antalgic, favoring the left lower extremity.  The diagnosis was degenerative joint disease of the lumbar spine, radiculopathy, diabetic neuropathy, and chronic pain syndrome.  

A November 2000 VA pain clinic consultation records indicates that the Veteran reported having pain in various parts of the body including knees, right hip, right calf, ankles, low back, and feet.  The Veteran stated that the pain was a 7 out of 10 and he described the pain as throbbing, shooting, stabbing, hot, and burning.  

The examination noted that the spine had a normal curvature.  There was tenderness in the lumbosacral area.  He had normal flexion, extension and lateral flexion.  Straight leg raise was negative.  Sensory was intact to light touch and pinprick.  The assessment was radiculitis versus diabetic neuropathy, and right sacroilitis.    

A February 2001 electromyography (EMG) of the right lower extremity was normal.  

An August 2002 X-ray study of the lumbar spine revealed evidence suggestive of degenerative disc disease at L5-S1.  

An October 2002 VA examination report indicates that the Veteran complained of low back pain as well as radiation into the right leg.  The examiner noted tenderness to palpation of the lumbar spine, and lumbar spine flexion was performed to the point where the fingertips were ten inches off the floor.  Extension was performed to 20 degrees.  

In an October 2002 rating decision, the RO granted service connection for lumbar spine degenerative changes and assigned a 20 percent evaluation effective on September 29, 1999.  

A January 2004 magnetic resonance imaging (MRI) of the lumbar spine revealed degenerative disc disease at L5-S1 and at L4-5.  Degenerative stenosis in this region was observed as well.  

On February 2004 VA medical examination, the Veteran reported having low back pain radiating into the right hip.  On examination, the examiner noted tenderness to palpation in the lumbar spine with limitation of motion.  

The Veteran was noted to have forward flexion to 70 degrees; extension to 20 degrees, lateral bending to 20 degrees, bilaterally; right rotation to 40 degrees; and left rotation to 45 degrees.  There was decreased sensation in the left lower extremity and left foot.  

The diagnosis was that of lumbar spondylosis with dense numbness in the left L5 nerve root distribution.  A MRI of the lumbar spine indicated bilateral neuroforaminal stenosis at L5-S1 and at L4-5.  There was degenerative disc disease at those levels as well.  

The examiner opined that the back was the cause of the peripheral neuropathy symptoms in the left leg and the low back pain caused some decrease in low back range of motion during flare-ups.  

The examiner reached this conclusion because the Veteran stated that he had to lie down during those episodes.  The examiner indicated that there was no low back subluxation or instability, but there was some incoordination and easy fatigability of the low back.  

At an August 2004 VA examination, the Veteran complained that low back pain radiated into the right hip.  Low back symptoms did not affect his ability to walk except after a full day's work when he had to rest supine for 20 or 30 minutes until the pain dissipated.  Flare-ups of pain were associated with lifting.  

It was noted that there had not been any intervertebral disk syndrome in the previous 12 months.  Lumbar spine range of motion was to 50 degrees of flexion without pain and 60 degrees with pain.  Extension was to 20 degrees without pain and to 25 degrees with pain.  Bilateral lateral flexion was to 20 degrees without pain and to 25 degrees with pain.  Bilateral rotation was to 15 degrees without pain and to 20 degrees with pain.  

These ranges of motion were not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no spasm or tenderness.  A lumbar spine X-ray study revealed degenerative changes.  The examiner found no peripheral neuropathy. 

At an August 2004 VA neurologic examination, the examiner indicated that the Veteran had undergone nerve conduction velocity on two occasions and that both were normal, demonstrating no evidence of peripheral neuropathy.  

The examiner asserted that there was no clear evidence of peripheral neuropathy or radiculopathy.  Lumbar spine stenosis and osteoarthritis had increased in severity between 1999 and 2004.  In the examination report, the examiner indicated that the claims file was not available for review and that he had reviewed the Veteran's computerized VA medical database.  

A March 2008 EMG report indicates that the Veteran had mild sensory neuropathy consistent with Charcot Marie Tooth neuropathy.  

A November 2007 VA examination report indicates that the Veteran reported having daily pain in the low back which radiated to the right leg and left thigh.  The Veteran reported that he did not have any incapacitating episodes in the last 12 months.  

The examination showed that the Veteran had moderate pain when he was getting on and off the examination table.  His range of motion of the lumbar spine was flexion to 60 degrees, extension to 10 degrees, lateral flexion to 15 degrees, and rotation was to 20 degrees.  There was pain at the end range of motion.  There was no additional limitation of motion with repetition.  

A December 2007 VA neurological examination report indicates that an examination revealed an absent ankle jerk.  The examiner indicated that primary sensation was diminished in the foot and stocking pattern up to halfway between the ankle and the knee on the right lower extremity.  The examiner opined that the veteran had peripheral neuropathy that was not related to the lumbar spine disability, but was related to the pes cavus.  

An August 2010 VA examination report indicated that the Veteran reported having low back pain that radiated down each lower extremity.  The Veteran denied having any incapacitating episodes in the last 12 months and denied physician prescribed bed rest.  The examination revealed that the range of motion of the lumbar spine was that of flexion to 65 degrees, extension to 10 degrees, lateral flexion to 20 degrees, and rotation to 40 degrees.  

There was pain throughout range of motion and there was no additional range of motion with repetition.  There was no spasm or point tenderness.  Straight leg raise was negative.  Muscle strength was 5/5.  The assessment was that of degenerative disc disease of the lumbar spine and degenerative joint disease of the sacroiliac joints.  

A February 2011 VA neurological examination report indicated that the examiner concluded that the Veteran had diabetic and alcoholic polyneuropathy that was not linked to military service.  

A March 2011 VA examination report indicated that the Veteran performed forward flexion of the lumbar spine to 55 degrees, extension to 15 degrees, lateral flexion to 30 degrees, and rotation to 30 degrees.  There was end of range pain.  There was no additional limitation of motion with repetition.  There was slight lumbar tenderness over the L4-L5 area.  There was no spasm and straight leg raise was negative.  
The diagnosis was that of diabetic and alcoholic neuropathy of the lower extremities and lumbar spine degenerative disc disease.   


Discussion

Initially, the Board notes that, because the rating criteria for rating spine disorders had changed during the pendency of the Veteran's appeal, a question arises as to which set of regulations is to be applied.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that when the governing law or regulations change during an appeal, the most favorable version will be applied.

However, the Federal Circuit overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  Id. at 14-15.

Thus, any regulatory amendments in the present case cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is no such language in this case.

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.  


Consideration of the former rating criteria for rating spine disabilities

A 20 percent rating has been assigned to the service-connected lumbar spine disability under the former Diagnostic Code 5293, based upon the findings of moderate degenerative disc disease of the lumbar spine with recurring attacks.  

The Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine under former Diagnostic Code 5293 (in effect prior to September 25, 2002).  

The evidence for the period in question established that the service-connected lumbar spine disability was productive of more than moderate disability.  There is no evidence of severe or pronounced intervertebral disc disease with persistent neurological findings appropriate to the site of the diseased disc.  

The medical evidence of record shows that the lumbar spine disc disease has been characterized as mild or moderate.  The September 1999 MRI report characterized the degenerative changes in the lumbar spine as mild to moderate.  

A February 2007 VA treatment record indicated that the Veteran had mild degenerative joint disease of the lumbar spine.  An October 2006 lumbar spine x-ray report showed an assessment of degenerative changes with mild interval advancement overall, and degenerative sacroiliac joint disease.  

An August 2009 MRI of the lumbar spine noted an impression of moderate degenerative disc disease and desiccation at L5-S1 with posterior protrusion of the disc which appeared slightly eccentric on the left and appeared to slightly impinge on the left S1 nerve root, and very mild degenerative disc disease and desiccation at L4-L5.  

An August 2010 x-ray report of the lumbar spine indicates that there was a loss of disc height at L5-S1 and mild degenerative changes at the sacroiliac joints with little interval changes since 2006.  

The medical evidence shows that the service-connected lumbar spine degenerative changes overall does result in more than moderate disability.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Board finds the December 2007 VA medical opinion to have great evidentiary weight as it reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the 2008 EMG findings support this medical opinion. 

The Board finds that the preponderance of the evidence is against a disability evaluation in excess of 20 percent for the degenerative disc disease of the lumbar spine under former Diagnostic Code 5293 (in effect prior to September 25, 2002).  

Prior to this date, there is no evidence of severe or pronounced intervertebral disc disease with findings of absent ankle jerk or other persistent neurological findings appropriate to the site of the diseased disc.  

The Board has considered other diagnostic codes pertinent to the lumbar spine.  A disability rating in excess of 20 percent is not warranted under Diagnostic Codes 5292, limitation of motion of the lumbar spine, or 5295, lumbosacral strain.  

There is no evidence of severe limitation of motion of the lumbar spine.  The VA examination reports and VA treatment records show that forward flexion of the lumbar spine ranged from 50 degrees to full flexion.  Extension ranged from 10 degrees to full extension, with extension predominantly in the range of 15 to 25 degrees.  Lateral flexion ranged from 15 to full lateral flexion, with lateral flexion predominantly in the range of 15 to 25 degrees.  Rotation ranged from 15 to full rotation with rotation predominantly in the range of 20 to 30 degrees.   

The revised rating criteria indicates in Note 2 that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Thus, the limitation of motion of the lumbar spine cannot be considered to be severe.  The medical evidence shows that the motion of the lumbar spine was predominantly 50 percent or more of normal motion.  In short, this amount cannot be considered to be severe, but more closely approximates moderate.  

Based upon the medical evidence, the Board is unable to find that the Veteran has more than moderate limitation of motion, such as would be necessary for an evaluation in excess of 20 percent under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by pain, weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  

These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may provide a basis for an increased evaluation for service-connected lumbar spine disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no evidence of additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  The February 2004 VA examination report indicates that the Veteran did have some incoordination and easy fatigability in the low back and some decrease in motion during flare-ups.   

The August 2004 VA examination report noted that the Veteran had pain at the end range of motion.  The examiner specifically noted that there was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance.  

The August 2010 VA examination report indicates that the Veteran had pain throughout all range of motion and there was no additional limitation of motion with repetition.  

The March 2011 VA examination report indicates that there was pain at the end range of motion.  The examiner indicated that there was no additional limitaiton of motion with repetition.  

The VA examination reports indicate that the examiners addressed the Deluca considerations.  In light of these findings, the Board cannot conclude that there is additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  

The Veteran's lumbar spine disability does not meet the criteria for an evaluation in excess of 20 percent under Diagnostic Code 5295.  There are no findings of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or loss of lateral motion.  

The medical evidence shows that the Veteran had flexion of the lumbar spine from 50 degrees to full flexion.  See the VA examination reports dated in 2004, 2010, and 2011, and the November 2000 VA treatment record.  The Veteran has lateral spine motion on the left and right which ranged from 15 degrees to 30 degrees (full lateral motion).    

There is also no evidence of abnormal mobility on forced motion.  There is evidence of antalgic gait but the record shows that the Veteran had a service connected foot disabling rated at 50 percent and service connection is in effect for peripheral neuropathy of the lower extremities, each rated at 20 percent.  

In light of these findings, the Board concludes that an initial disability evaluation in excess of 20 percent is not warranted under the former Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

In short, the Veteran's disability is not shown to be manifested by severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Board has also considered the revised provisions of Diagnostic Code 5293.  However, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period.  

The treatment records and VA examination reports show that the Veteran had complaints of back pain.  However, he has consistently denied having any incapacitating episodes due to the lumbar spine disability.  

The Veteran denied having any physician prescribed bed rest.  There is no evidence in the treatment records or examination reports that the Veteran's physician had prescribed bed rest and treatment.  

Accordingly, the Board finds that a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability is not warranted under the revised provisions of Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective on September 23, 2002 to September 25, 2003).  

Thus, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under the former Diagnostic Codes in effect prior to September 25, 2003.  The evidence preponderates against the claim for a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability. 


Consideration of the revised rating criteria effective on September 26, 2003

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the lumbar spine disability from September 26, 2003 under the revised rating criteria for spine disabilities in effect from September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

There is no evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less.  The objective findings show that forward flexion of the lumbar spine ranged from zero degrees to 50 degrees to full flexion.  Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the lumbar spine disability under the revised rating criteria for spine disabilities in effect from September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The new rating criteria are intended to take into account functional limitations, therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as noted, additional functional limitation warranting a higher evaluation has not been shown.


Consideration of the revised rating criteria for intervertebral disc disease

The Board has also considered the provisions of Diagnostic Code 5243.  As noted above, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  The treatment records show complaints of intermittent low back pain.  

However, as discussed, there is no evidence in the treatment records of physician prescribed bed rest.  The Veteran consistently denied having any incapacitating episodes or physician prescribed bed rest due to the lumbar spine disability.  See the VA examination reports dated in 2004, 2010, and 2011.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.  

While the Veteran has complaints of radiating pain, numbness, and loss of sensation in the lower extremities, as discussed above, the more probative medical evidence of record shows that the neuropathy is not due to the service-connected lumbar spine disability but is due to the pes cavus and due to nonservice-connected disabilities.  

The Board concludes that the preponderance of the evidence is against a disability evaluation in excess of 20 percent for the service-connected the lumbar spine disability under the former and revised rating criteria for spine disabilities.  Gilbert, 1 Vet. App. at 54.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that a 20 percent evaluation is warranted for the service-connected lumbar spine disability for the entire period of the appeal.  

There is no evidence that the service-connected lumbar spine disability has met the criteria for a higher rating at any time during the appeal period and has remained essentially constant over the entire period.   Accordingly, a staged rating under Fenderson is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the service-connected disability picture, referral for extraschedular consideration is not warranted.  


IV.  Analysis: Entitlement to a higher rating in excess of 50 percent for pes cavus

Factual Background

The Veteran was afforded a VA examination in April 1998.  The examiner noted that, in additional to his musculoskeletal diagnoses, the Veteran carried, among other things, a diagnosis of  type II diabetes mellitus.  The Veteran was employed and worked in maintenance, on his feet a majority of the day.  

The VA examiner noted that his history was significant for metatarsus adductus and pes cavus of both lower extremities, right somewhat greater than left.  He described having pain in both mid foot and arch regions.  He had never had any surgery.  He described having stiffness in the ankle and feet and requiring custom molded shoes with inserts.  The pain was increased with activity and was present at night.  The Veteran described constant flares that were somewhat diminished with rest.  He was currently not taking any medications for that history.  

The Veteran was wearing orthopedic shoes, high top in nature, with a wide toe box and custom inserts on the right; the left apparently did not fit well and was not being used at that time.  His right ankle could dorsiflex to 10 degrees, plantar flex to 30 degrees, supinate to 15 degrees and pronate to approximately 5 degrees; the left ankle showed less than 5 degrees of dorsiflexion, 30 degrees of plantar flexion, 15 degrees of supination, and 5 degrees of pronation.  The pulses were easily palpable in both lower extremities.  

His strength overall was very good; however, motion as mentioned was somewhat limited.  Sensation was diminished on the lateral aspect of the left foot.  The joints were somewhat stiff.  Both feet had an adducted forefoot with a cavus position with adduction of the foot, left somewhat less than the right.  There was mild hallux valgus, left worse than right.  

There was an intractable plantar keratosis on the right fourth metatarsal head and mild claw toe deformities, most prominent at the second and third metatarsals.  The adductus deformity was not passively correctable.  The cavus deformity was also somewhat rigid.  There was no evidence of intractable plantar keratosis on the left foot at that time.  

The X-ray studies of the ankles were normal.  Both feet showed hallux valgus with postcavus deformities.  The right foot had some osteoarthritic changes at the first metatarsophalangeal joint.  

The impression was that of  bilateral pes cavus; bilateral rigid metatarsus adductus; intractable plantar keratosis, right fourth metatarsal head; and claw toe deformities.  

The examiner noted that it was most likely that the metatarsus adductus and pes cavus were congenital in origin.  

The Veteran was noted to most likely have trouble with any activities that would stress his feet beyond normal standing or walking.  The examiner also noted that the Veteran did require fairly significant custom shoe wear which would be a permanent problem.  

In a May 1998 rating decision, the RO increased to 50 percent the rating for the service-connected bilateral pes cavus.  

In May 1999, the Veteran submitted a claim for increased rating for the service-connected bilateral pes cavus.  

In support of his claim for increase, outpatient treatment reports were submitted, including a November 1998 VA neurology clinical note.  The Veteran was referred for a peripheral neuropathy evaluation.  

The Veteran reported that the symptoms associated with his bilateral foot disability had advanced relentlessly in that he could barely walk.  He was very weak in the feet and felt stiffness in the legs and paresthesias in the feet and lower legs.  

There was no family history of the condition and even though he had diabetes mellitus, this was mild and was controlled with pills.  The lower extremities were distally atrophic.  He had equinus feet with no knee or Achilles reflexes.  He had distal sensory loss of the superficial sensation.  

It was noted to be possible that the Veteran had a Charcot-Marie-Tooth peripheral neuropathy that was an inherited peripheral neuropathy.  The examiner reported that he did not see how the Veteran could do any work because his legs were just very weak.  

Additional VA outpatient treatment records have been obtained and associated with the claims file.  A May 1999 VA outpatient treatment record noted that the veteran had peripheral neuropathy, most likely congenital.  He had equinus foot on both sides and distal dysesthesia.  The August 1999 and August 2000 VA outpatient treatment records noted that the Veteran had diabetic peripheral neuropathy.  

A VA November 2000 Pain Clinic consult opined that the Veteran had lumbar radiculitis versus diabetic neuropathy.  

A January 2001 podiatry consult noted that both feet were inverted mostly at the metatarsal bases and had a high arch, bilaterally.  The heel appeared to be in normal position.  The skin was intact with no ulcerations and interspaces were clear.  A 4th and 5th hyperkeratotic skin lesion was present under the right MTP joint.  He was using a brace for stabilization of the foot that seemed to help the knee and hip.  

Both of the Veteran's feet were inverted.  His capillary return was increased.  The motion of the ankle appeared to be mildly apastic in nature with some cogwheeling.  The assessment was that of anterior cavus foot, metatarsus adductus, possible neurological involvement, metatarsalgia.  

The April 2001 and June 2001 Pain Management notes indicated that the Veteran's diabetes mellitus was poorly controlled.  A July 2001 physician note reports that the Veteran's diabetes mellitus was uncontrolled on near maximum doses of oral medications.  

A May 2002 VA neurology note indicated diagnoses of chronic pain syndrome; diabetes mellitus with neuropathy; and cavus deformity of the foot by history.  

The Veteran was afforded a VA examination in August 2002.  The examiner noted that the Veteran was currently employed as a custodian and complained of having stiffness and low back pain with radicular pain down his right leg into his lateral foot.  

The Veteran did not have any bowel or bladder dysfunction.  He denied any real weakness.  He complained of having decreased sensation on the lateral border of his left foot.  He did have diabetes mellitus.  He could walk approximately 100 yards, and did use forearm crutches.  His pain bothered him daily.  

On examination, the Veteran had positive lumbar paraspinal tenderness to palpation.  His range of motion was flexion to a position with his hands approximately 10 inches off the floor.  He extended to 20 degrees to the right, bent to 20 degrees to the left and bent to 20 degrees.  He had 2+ symmetric deep tendon patellar and Achilles reflexes, bilaterally.  He had decreased sensation on the lateral aspect of the left foot as well as the left toes.  He had normal sensation on the right.  He had palpable pulses, bilaterally.  He had negative straight leg raises, bilaterally.  He had diffuse 4+/5 strength of bilateral lower extremities.  

An examination of the feet revealed a significant cavus deformity.  There was also a significant component of forefoot abductus.  The Veteran had 0 to 50 degrees of ankle motion.  There was no tenderness to palpation about his foot.  There were no skin changes.  He appeared to have an increased calcaneal pitch.  There was valgus alignment of the os calcis that appeared to be normal.  The Veteran did have negative straight leg raises, bilaterally.  He was wearing bilateral hinged ankle-foot orthotics.  

The assessment was that of bilateral cavus feet with forefoot abductus.  The examiner opined that it was likely a congenital or developmental problem, and not secondary to any injury that he incurred while in service.  The VA examiner also noted that it would definitely change the Veteran's gait pattern. 

The August 2002 X-ray studies of the feet revealed hallux valgus deformity, right and left.  The joint spaces on the right were well preserved.  On the left, joint spaces were relatively preserved.  Some degenerative change was noted at the base of the fifth metatarsal and some small calcaneal spurs were present.  

An August 2004 VA examination report indicated that the examination revealed showed a high arch and hammer toe on the right lower extremity and a high arch on the left lower extremity.  

A November 2007 VA examination report indicated that the Veteran had complaints of daily foot pain.  He could stand for 30 minutes maximum and walk for 300 feet.  It was noted that the Veteran currently worked as a custodian and sometimes had to curtail walking.  

The Veteran wore a hinged ankle and foot brace and orthotics.  The examination revealed that the Veteran had corns on his right fifth and right great toes and on the left fifth toe.  He had calluses on the soles of his feet.  He did not have flat feet.  All motion appeared painful and restricted.  There was minimal tenderness on the anterior aspect of the heels.  He had an unsteady gait and was unable to stand on tiptoes.  

The Veteran had a bilateral cavus deformity which was worse on the right.  The right forefoot was medially deviated to 30 degrees and the left forefoot was medically deviated 10 degrees.  Both arches were markedly elevated.  An X-ray examination revealed bilateral degenerative joint disease of the toes.  

A December 2007 VA neurological examination revealed that the Veteran reported that his feet hurt and he wore special shoes and braces on shoes to keep the ankles from turning in.  The Veteran denied having foot drop or foot flop.  An examination of the right foot revealed high arches, hammertoes, and a bony deformity on the lateral side of the foot.  An examination of the left foot revealed a high arch and hammer toe.  

An August 2010 VA examination report indicates that the Veteran reported having bilateral foot pain every day.  He took medication for the pain and he had mild to moderate relief.  The examination noted a slow, antalgic, broad-based gait.  There was diffuse midfoot tenderness suggestive of metatarsalgia and severe pes cavus.  There were no corns, calluses or edema.  There was no other tenderness.  There was slightly abnormal weight bearing because of the severe pes cavus which resulted in a sort of foot inversion and metatarsus varus.  

The examiner opined that, at that time, the Veteran clearly did not have a complete loss of foot equal to the point that he would be well served by an amputation.  The examiner added that the foot disability was moderate to severe, but nowhere close to being the sort of disability a person would have with a below the knee amputation.  

A March 2011 VA examination report indicated that the Veteran reported being able to stand or walk for 5 minutes.  The examination revealed a slow, broad-based gait.  The feet were tender to palpation in the midfoot area.  There was severe pes cavus.  There were no corns, calluses or edema.  The was no restricted or painful motion.  The Veteran had slight abnormal weight bearing, but no weakness or instability.  The diagnosis was bilateral that of pes cavus with metatarsalgia and metatarsus varus.    


Discussion

The service-connected bilateral pes cavus is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5278.  

The schedular criteria under this regulation provides for a maximum 50 percent rating when there is bilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity.  

Because the Veteran is in receipt of the maximum schedular evaluation under the assigned Diagnostic Code, further consideration of the factors under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered all potentially applicable Diagnostic Codes to determine if any would be more appropriate or more beneficial to the Veteran.  

There is no Diagnostic Code, including that for other foot injuries, that provides an evaluation in excess of 50 percent.  The maximum rating under Diagnostic Code 5284 is that of 30 percent, which is assigned for other foot injuries that are severe.  

Diagnostic Code 5284 provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284.     

In the present case, the medical evidence shows that the Veteran has effective function remaining in the feet.  A November 2007 VA examination report indicates that the Veteran had complaints of daily foot pain.  He could stand for 30 minutes maximum and walk for 300 feet.  The examination revealed that all motion appeared painful and restricted.  There was minimal tenderness on the anterior aspect of the heels.  The Veteran had an unsteady gait and was unable to stand on tiptoes.  

A December 2007 VA neurological examination revealed that the Veteran reported that his feet hurt and required special shoes and braces on shoes to keep the ankles from turning in.  The Veteran denied having foot drop or foot flop.  

An August 2010 VA examination report indicates that the Veteran reported having bilateral foot pain every day.  He took medication for the pain and he had mild to moderate relief.  The examination revealed a slow, antalgic, broad-based gait.  There was diffuse midfoot tenderness suggestive of metatarsalgia and severe pes cavus.  There was no other tenderness.  There was slightly abnormal weight bearing because of the severe pes cavus that resulted in a sort of foot inversion and metatarsus varus.  The examiner opined that, at that time, the Veteran clearly did not have a complete loss of foot equal to the point that he would be well served by an amputation.  The examiner indicated that the foot disability was moderate to severe, but nowhere close to being the sort contemplated by amputation.  

A March 2011 VA examination report indicates that the Veteran reported that he could stand or walk for five minutes.  The examination showed a slow, broad-based gait.  The feet were tender to palpation in the midfoot area.  There was severe pes cavus.  The was no restricted or painful motion.  He had slight, abnormal weight bearing, but no weakness or instability.  

There is no medical opinion of record that the Veteran's disability  would be equally well served by an amputation as to either leg.  Rather the evidence shows that he retains some function of his feet including balance and propulsion.  The functional impairment in the feet is severe, but is not analogous to loss of use of either foot.  In this case, the preponderance of the evidence is against the award of a disability rating greater than 50 percent for the service-connected pes cavus.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 50 percent evaluation is warranted for the service-connected pes cavus for the entire period of the appeal.  In the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal.  Accordingly, a staged rating is not warranted.

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the service-connected pes cavus are addressed and contemplated by the established provisions of the rating schedule, and the assigned rating reasonably serves to compensate the Veteran for his service-connected disability involving the feet in context of the established rating criteria .  

To the extent that the rating criteria reasonably describe the service-connected disability at the level of the foot, in the absence of a showing of loss of use of either foot, an unusual or exceptional disability is not shown to be presented in this case.  
Hence, as the schedular rating reasonably describes the Veteran's disability picture, a referral for extraschedular consideration is not warranted.  


ORDER

An increased rating in excess of 20 percent for the service-connected lumbar spine disability is denied.    

An increased rating in excess of 50 percent for the service-connected pes cavus is denied.      


REMAND

In a December 2011 rating decision, the RO assigned a 20 percent rating to the peripheral neuropathy of the left and right extremities from April 14, 2010 and denied entitlement to a total rating based upon individual unemployability by reason of service-connected disability.  In a February 2012 statement, the Veteran's representative expressed disagreement with this decision.  A Statement of the Case has not been issued.
 
Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should issue a Statement of the Case for the issues of entitlement to a higher disability rating for the service-connected peripheral neuropathy of the lower extremities, each rated as 10 percent disabling prior to April 14, 2010 and 20 percent disabling beginning on April 14, 2010, and entitlement to a total rating based upon individual unemployability due to service-connected disabilities.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


